Citation Nr: 0617966	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-20 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for arthritis, right 
ankle.

2.  Entitlement to service connection for arthritis, left 
ankle.

3. Entitlement to service connection for arthritis, right 
knee.

4. Entitlement to service connection for arthritis, left 
knee.

5 Entitlement to service connection for bilateral hearing 
loss.

6. Entitlement to service connection for tinnitus.




REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active military service from October 1962 to 
October 1965.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision.  The 
veteran filed a notice of disagreement (NOD) in June 2003, 
and the RO issued a statement of the case (SOC) in May 2004.  
The veteran's substantive appeal (via a VA Form 9, Appeal to 
Board of Veterans' Appeals) was docketed in June 2004.

In February 2004, the veteran testified during a hearing 
before RO personnel.  In September 2004, the veteran 
testified during a videoconference hearing before the 
undersigned Veterans Law Judge.  Transcripts of both hearings 
are of record.

For the reasons expressed below, the claims on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO 
action on each of the claims on appeal is warranted. 

As regards the claim for service connection for arthritis of 
the right and left knees, and right and left ankles, the 
Board notes that, during his Board hearing, the veteran 
testified that he did not suffer any injury to his or knees 
ankles during service or even before active duty.  Service 
medical records are silent as to complaints, findings, or 
diagnoses relating to the lower extremities.  Nevertheless, 
the veteran recalled experiencing discomfort in those 
extremities while marching and during sleep and that the 
conditions "just developed".  The veteran also testified 
that he had experienced a bone chip of his ankle when he was 
15 years of age, which he claimed was not an actual fracture, 
albeit his ankle was put in a cast.  Without any reference to 
the prior injury or the lack of any pertinent findings during 
service, the veteran's physician has submitted a March 2003 
statement suggesting that the veteran's osteoarthritis likely 
began in service in the 1960's.  

In light of the foregoing, the Board finds that a medical 
opinion as to the etiology of the veteran's hearing loss and 
tinnitus would be helpful in resolving the claim on appeal.  
See 38 U.S.C.A. § 5103A.  

As regards the claims for service connection for hearing loss 
and tinnitus, the Board notes, initially, that service 
medical records reflect no complaints, findings, or diagnosis 
of any hearing loss or tinnitus.  However, the absence of in-
service evidence of hearing loss is not fatal to the claim, 
see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of section 3.385, as noted above) 
and a medically sound basis for attributing such disability 
to service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  

A private audiological report, received on March 13, 2003, 
documents the veteran's asserted history of exposure to 
acoustical trauma on the firing range, as a mechanic working 
around armored vehicles, and while riding in the turret of a 
tank while it was firing.  The veteran also reported the 
presence of a high frequency hissing tinnitus, but that such 
symptoms were not present at the time of the examination.  
The associated audiometric test results were interpreted as 
identifying a bilateral high frequency hearing loss 
consistent with individuals exposed to high intensity noise.  

The private audiologist did not diagnose tinnitus or 
expressly attribute the veteran's hearing loss to service.  
Moreover, there is no indication that the examiner reviewed 
the veteran's service medical records.  Nevertheless, the 
Board notes that the veteran's DD-214 reflects an 
occupational specialty in vehicle maintenance and that he 
qualified as an expert for firing the M-14.  Given that fact, 
and in light of the above, the Board finds that ear, nose, 
and throat examination, with audiometric testing, and a 
medical opinion as to etiology of any current hearing loss 
disability and/or tinnitus would be helpful in resolving 
these claims, as well.  

Accordingly, the RO should arrange for the veteran to undergo 
appropriate VA examinations, as indicated above, at a 
pertinent VA medical facility.  The veteran is hereby advised 
that failure to report to any scheduled examination(s), 
without good cause, may well result in a denial of the 
claim(s).  See 38 C.F.R. § 3.655 (2005).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo examination, 
the RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to any of the 
claims on appeal.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2004) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's letter should also invite the veteran to submit all 
evidence in his possession.  The RO should also ensure that 
its notice to the appellant meets the requirements of the 
recent decision in  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as regards the five elements of a claim for 
service connection, as appropriate.  The RO should 
specifically request that the veteran furnish authorization 
to enable it to obtain all outstanding records of medical 
evaluation and/or treatment from Family Physicians of 
Hopkinton.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38  
C.F.R. § 3.159 (2005).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims for service connection on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should also send to the 
veteran and his representative a letter 
requesting that the veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain 
evidence pertinent to any of the claims 
on appeal that is not currently of 
record.  The RO should specifically 
request that the veteran furnish 
authorization to enable it to obtain all 
outstanding records of medical evaluation 
and/or treatment from Family Physicians 
of Hopkinton.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
also ensure that its notice to the 
appellant meets the requirements of the 
recent decision in  Dingess/Hartman v. 
Nicholson, cited to above, as regards the 
five elements of a claim for service 
connection, as appropriate.  The RO's 
letter should also clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

2.  If the veteran responds, the RO 
should assist in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
orthopedic and ear, nose and throat 
examinations, by physicians, at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to each physician designated to 
examine the veteran, and each report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All tests, 
studies and consultations deemed 
necessary should be accomplished (with 
all findings there from made available to 
the appropriate examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail, and correlated to a specific 
diagnosis.  Each examiner should set 
forth all examination findings, along 
with the complete rationale for any 
opinions expressed and conclusions 
reached (to include, as appropriate, 
citation to specific evidence of record), 
in a typewritten report.

Orthopedic examination - The physician 
should identify all current arthritis 
disabilities of each knee and each ankle.  
With respect to each such diagnosed 
disability, the examiner should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any such 
disability is the result of disease or 
injury incurred in or aggravated during 
the veteran's military service.  In 
render the requested opinion, the 
examiner should address the significance, 
if any of the ankle bone chip that the 
veteran reportedly experienced at 15 
years of age.  

Ear, Nose and Throat examination - The 
veteran first should be scheduled to 
undergo audiological evaluation (with 
audiometric and speech discrimination 
testing).  

Based on the testing results, the 
physician should specifically indicate, 
with respect to the left ear, whether the 
veteran currently has hearing loss in 
either ear to an extent recognized as a 
disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 
4000 hertz of 40 decibels or greater; or 
an auditory threshold for at least three 
of the frequencies 500, 1000, 2000, 3000, 
or 4000 hertz of 26 decibels or greater; 
or speech recognition scores using the 
Maryland CNC Test of less than 94  
percent).  The examiner should also 
indicate whether the veteran currently 
suffers from tinnitus.

With respect to each diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not  (i.e., there is at 
least a 50 percent probability) that any 
such disability is the result of injury 
or disease incurred or aggravated in 
service, to specifically include alleged 
in-service noise exposure.  

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the 
examination(s) sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC that 
includes citation to all additional 
evidence and legal authority considered, 
as well as clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A §§ 5109B, 7112 (West Supp).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

